Citation Nr: 0530874	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-35 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for left eye defective 
vision, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from February 1951 to March 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA) that increased the evaluation for the 
disability at issue from 20 percent disabling (which had been 
assigned in a June 1954 rating decision) to 30 percent 
disabling, effective October 22, 2002.  The veteran continues 
to disagree with the assigned evaluation.

The case was previously before the Board in March 2005, at 
which time it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2005).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2005).

The veteran asserts that an increased rating is warranted for 
his service-connected left eye disability.  The record 
reflects that since April 2002, the veteran's visual acuity 
in the left eye has ranged from 20/60 corrected to 10/350 
corrected.  The record further reflects the substantial 
decrease in the veteran's left eye vision occurred sometime 
between September 2002, when his visual acuity finding was 
20/60, and January 2003, when his visual acuity finding was 
20/400.  Additionally, the record indicates that the veteran 
has undergone numerous VA examinations, including CT scans, 
but examiners, who have noted that the veteran had a previous 
left eye injury, have not been able to determine the etiology 
of the veteran's decreased vision.  Although these examiners, 
who have also indicated that the veteran has visual field 
loss, have surmised that the decrease is due to glaucoma or 
optic neuropathy, the record does not reflect that they have 
determined this as a definitive cause.  Thus, as the record 
demonstrates that the decrease in the veteran's left eye 
vision may be due to a nonservice-connected disability, an 
examination to determine the nature and etiology of the 
veteran's current left eye condition is warranted.

Additionally, the Board is prohibited from considering new 
evidence without remanding the case to the agency of original 
jurisdiction (AOJ) for review, unless this right is waived by 
the appellant.  Padgett v. Principi, No. 02-2259 (U.S. Vet. 
App. July 9, 2004).

The record reflects that the VA Appeals Management Center 
received new evidence from the veteran on September 7, 2005, 
which was received by the Board on October 28, 2005.  
However, the Board observes that such evidence, which 
consists of reports of an eye examination conducted on August 
23, 2005, has not yet been reviewed by the RO.  The Board 
also observes that the record does not contain any evidence 
that the veteran has waived any such RO consideration.  As 
such, the Board finds that, on this remand, the RO must be 
afforded the opportunity to review the August 23, 2005 
examination reports.

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his left eye 
disability since October 2001.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

2.  The veteran should then be afforded 
a VA examination, by a VA 
ophthalmologist to determine the current 
nature, extent, and severity of his 
service-connected left eye disability.  
All necessary tests should be performed.  

The examiner should specify the veteran's 
current visual acuity and degree of 
visual field loss.

The examiner should comment on whether 
the veteran has any nonservice-connected 
left eye disabilities, to include 
glaucoma and optic neuropathy. 

If a non-service connected left eye 
disability is found, the examiner should 
opine as to whether it is at least as 
likely as not that such nonservice-
connected condition is etiologically due 
to, or aggravated by, the veteran's 
service-connected left eye disability.

If the disability is found to not be 
secondary to the veteran's service-
connected disability, the examiner should 
specify how much of the veteran's current 
left eye disability is due to service-
connected disability and how much of the 
veteran's current left eye disability is 
due to nonservice-connected disability.  
The examiner should also describe what 
defects/symptoms are attributable to each 
left eye disability.

The claims folder should be made 
available to the examiner in conjunction 
with the examination.

3.  Thereafter, the RO should 
readjudicate the veteran's increased 
rating claim with consideration of all 
additional evidence received since 
issuance of the most recent supplemental 
statement of the case.  If the benefit 
sought remains denied, the RO should 
issue a supplemental statement of the 
case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

